t c memo united_states tax_court mark d pridgen and kay d pridgen petitioners v commissioner of internal revenue respondent dewey gaskins and francine p gaskins petitioners v commissioner of internal revenue respondent docket nos filed date trawick h stubbs jr and j douglas mccullough for petitioners j craig young for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in and penalties with respect to the federal_income_tax of petitioners mark and kay pridgen in the case at docket no penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number unless stated otherwise all section references are to the internal_revenue_code as in effect during the years in issue respondent also determined the following deficiencies in addition to and penalties with respect to the federal_income_tax of petitioners dewey and francine gaskins in the case at docket no penalty addition_to_tax year deficiency sec_6662 a sec_6651 a dollar_figure dollar_figure -- big_number big_number dollar_figure references in this opinion to petitioners are references to mr pridgen and mr gaskins petitioners and their wives resided in the state of north carolina at the time the subject petitions were filed the above-captioned cases were consolidated for trial briefing and opinion by an order of the court issued pursuant to rule tax_court rules_of_practice and procedure in this opinion all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether a partnership beaufort leaf tobacco co hereinafter referred to as beaufort leaf in which each petitioner held an interest failed to report tobacco sales of dollar_figure in and dollar_figure in whether respondent erred in disallowing alleged tobacco purchases of dollar_figure in and dollar_figure in that were included in beaufort leaf's cost_of_goods_sold and whether petitioners are liable for the penalties and addition_to_tax determined by respondent the parties have stipulated that mrs pridgen and mrs gaskins are entitled to innocent spouse relief under sec_6013 thus it appears that respondent concedes that mrs pridgen and mrs gaskins are eligible for relief from joint_and_several_liability with respect to their joint returns for and under sec_6015 assuming that an appropriate election is made as required by sec_6015 be the deficiencies determined in the notices of deficiency are based upon adjustments to each petitioner's distributive_share of the net_income of beaufort leaf for taxable years and respondent adjusted beaufort leaf's net_income without a proceeding at the partnership level see generally sec_6221 through it appears that all parties agree that beaufort leaf is a small_partnership as defined under sec_6231 b and is exempt from the partnership audit and litigation procedures findings_of_fact in petitioners and another individual who is now deceased mr harry lee roberts formed beaufort leaf a north carolina general_partnership to engage in the purchase and sale of tobacco the three partners agreed that petitioners would finance the partnership's operations and for that purpose that petitioners would cosign a note in the principal_amount of dollar_figure the partners also agreed that mr roberts would be responsible for the day- to-day management and operation of the partnership and would be paid approximately dollar_figure per year in addition to his share of any partnership income there was no written partnership_agreement but the partners orally agreed that each partner would have a one-third distributive_share of all partnership income gain loss deduction or credit petitioners initially intended that beaufort leaf would be in business for only year but it continued to conduct business until during the time beaufort leaf was in business mr william h dawson jr a licensed accountant maintained its books and prepared its federal_income_tax returns the partnership's returns for and respond to the question which accounting_method by indicating that the partnership is on the cash_method_of_accounting the partnership's return for indicates that the partnership is on the accrual_method of accounting the final return of the partnership for does not respond to that question beaufort leaf's returns for through report the following items on schedule k partner's shares of income credits deductions etc ordinary_income from trade_or_business activities dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure interest_income dollar_figure dollar_figure -0- dollar_figure -0- guaranteed payments to partners dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure net_long-term_capital_gain dollar_figure -0- -0- -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the above-guaranteed payments of dollar_figure per year for through and dollar_figure for were paid entirely to mr roberts the record does not explain why mr roberts was paid dollar_figure per year after the partners had initially agreed that he would be paid dollar_figure per year according to beaufort leaf's returns the share of each of the partners in the net_income of the partnership is as follows year for net_income net_income of beaufort leaf gaskins dollar_figure big_number big_number big_number big_number dollar_figure pridgen dollar_figure big_number big_number big_number big_number robert dollar_figure big_number big_number big_number big_number ss sec_1 the second of the years in issue total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the above is composed of ordinary_income from trade_or_business activity of dollar_figure and interest_income of dollar_figure beaufort leaf's returns report the following with- drawals and distributions year withdrawals and distributions gaskins dollar_figure big_number big_number big_number --0o- big_number sec_53 pridgen dollar_figure big_number big_number big_number -o- big_number set out below is a summary dollar_figure roberts dollar_figure big_number big_number big_number -o- big_number dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure -o- dollar_figure of the income and deduc- tions reported on beaufort leaf's income_tax returns for the years in issue and gross_receipts or sales cost_of_goods_sold gross_profit salaries and wages guaranteed payments to partners rent interest taxes repairs depreciation other deductions total deductions ordinary_income loss mr dawson dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number ___ big_number big_number the partnership's accountant dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number computed the gross_receipts of the partnership for federal_income_tax purposes based on the aggregate deposits made to beaufort leaf's bank account less certain deposits identified as repayments of loans or cash advances mr dawson computed beaufort leaf's cost_of_goods_sold for and based on canceled checks and some accounting adjustments his computation of the cost of goods for each year is as follows inventory at beginning of year dollar_figure dollar_figure purchases big_number big_number other costs wholesale commissions --0- big_number total big_number big_number inventory at end of year big_number big_number cost_of_goods_sold big_number big_number mr dawson kept a journal and ledger for beaufort leaf he used bank statements deposit slips and checks from beaufort leaf's bank account to post entries to the journal the record of these consolidated cases contains the journal for it does not include the journal for or the ledger for or the journal for shows that the sales and purchases reported for federal_income_tax purposes on the partnership's return include the sales and purchases booked in the journal on a monthly basis together with substantial yearend adjust-- ing entries beaufort leaf's journal for shows the following sales and purchases month sales purchase sec_1 dollar_figure dollar_figure dollar_figure dollar_figure -o- dollar_figure dollar_figure dollar_figure -o- dollar_figure -o- dollar_figure dollar_figure -o- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure adjusting entries dollar_figure dollar_figure adjusting entry -0- dollar_figure totals per journal dollar_figure dollar_figure beaufort leaf's return for reports sales and purchases in the same amounts ie dollar_figure and dollar_figure respectively neither the journal for nor anything else in the record explains the nature of the adjusting entries shown in the journal increasing sales in the amount of dollar_figure and increasing purchases in the amount of dollar_figure the adjusting entry to purchases of dollar_figure is labeled accts payable--ok leaf without any other explanation we note that beaufort leaf's journal for shows the following checks issued by the partnership to hlroberts or hlr -- - date check no amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure the nature of the above payments is not described in the journal or elsewhere in the record of these cases as mentioned above beaufort leaf was in the business of buying and selling tobacco the marketing of tobacco is subject_to government regulation under the agricultural adjustment act of ch secs 52_stat_45 current version pincite u s c secs which includes a record-keeping mechanism that is designed to account for all tobacco sales and purchases see generally 33_f3d_1263 11th cir as part of that record-keeping mechanism dealers like beaufort leaf are required to maintain a dealer's record on form mq-79 issued by the u s department of agriculture the form mq-79 is a comprehensive record of each purchase and resale of tobacco including the date the amount of tobacco the identity of the seller or purchaser and a running balance of the amount of tobacco on hand after each transaction in the case of purchases or resales at auction the form mq-79 lists the warehouse at which the purchase or sale took place and requires a warehouse representative to sign the dealer's form mq-79 dealers are required to file their dealer's record with the agriculture stabilization and conservation service ascs on a weekly basis the amount of tobacco marketed is controlled by a quota system that establishes an allot- ment of tobacco for each tobacco-producing farm see cole v usda supra the marketing of tobacco in excess of a producer's allotment so-called excess-quota tobacco is subject_to a penalty see id in the notices of deficiency issued to petitioners respondent made two principal adjustments to beaufort leaf's returns for and first respondent increased the gross_sales reported by the partnership the explanation of that adjustment in the subject notices of deficiency is as follows it is determined that the partnership had additional income from tobacco sales for tax years and that was not reported on the returns it has been determined that tobacco sales totaled dollar_figure in and dollar_figure in instead of the amounts of dollar_figure and dollar_figure as shown on the returns accordingly the partnership net_income is increased dollar_figure in and dollar_figure in see attached the attachment referred to in the above explanation states that beaufort leaf's tobacco sales for were recomputed as follows sales of flue-cured tobacco dollar_figure sales of burley tobacco big_number sales of tobacco not in the form big_number total tobacco sales for big_number claimed on return big_number net_adjustment to gross_income big_number the parties have stipulated that the forms mq-79 filed on behalf of beaufort leaf for report aggregate sales of flue-cured tobacco of dollar_figure the amount used by respondent in computing the partnership's sales similarly the parties have stipulated that the forms mq-79 filed on behalf of beaufort leaf for report aggregate sales of burley tobacco of dollar_figure the amount used by respondent in recomputing the partnership's sales thus the additional income from sales of flue-cured and burley tobacco computed by respondent for is based upon the sales reported in the forms mq-79 filed on behalf of beaufort leaf respondent determined the amount of unreported sales from so-called pickens tobacco on the basis of three receipts which state that beaufort leaf sold pickens tobacco to h d pegram on date in the aggregate amount of dollar_figure the attachment referred to in the explanation accompanying the notices of deficiency also states that the unreported tobacco sales of beaufort leaf for were recomputed on the basis of checks written to beaufort leaf tobacco company from auction sales of tobacco but not deposited to the business account in the aggregate amount of dollar_figure and not included in the gross_income reported by the partnership for the record of this case contains a list of the undeposited checks showing the date of each auction sale the name and location of the warehouse in which the sale took place the amount of the check and other information beaufort leaf is listed as the dealer for each sale and was the payee of each undeposited check all of the undeposited checks were endorsed by mr roberts on behalf of beaufort leaf to other persons who endorsed the checks so-called second endorsers the following is a summary of the list of undeposited checks grouped according to the second endorsers second endorser total received a h pruit dollar_figure albert e vaughan big_number bobby w griffin big_number cash n a flash big_number classic pawn shop big_number coastal tobacco big_number day nite inc big_number estel d simmons big_number greenville tv big_number harold simmons big_number james l vaughan big_number martin van lee big_number pawn shoppe inc big_number total unreported tobacco sales for big_number the list of undeposited checks described above consists of transactions of those transactions occurred at the big dixie warehouse and occurred at bob clark's warehouse these transactions are shown below -- - date warehouse amount second endorser big dixie dollar_figure classic pawn shop big dixie dollar_figure bobby w griffin big dixie dollar_figure estel d simmons big dixie dollar_figure estel d simmons big dixie dollar_figure day nite inc big dixie dollar_figure day nite inc big dixie dollar_figure day nite inc big dixie dollar_figure day nite inc big dixie dollar_figure day nite inc big dixie dollar_figure estel d simmons big dixie dollar_figure day nite inc big dixie dollar_figure day nite inc big dixie dollar_figure estel d simmons big dixie dollar_figure day nite inc big dixie dollar_figure estel d simmons big dixie dollar_figure estel d simmons big dixie dollar_figure harold simmons big dixie dollar_figure harold simmons big dixie dollar_figure harold simmons big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure greenville tv big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure day nite inc big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure a h pruit big dixie dollar_figure day nite inc big dixie dollar_figure day nite inc big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash -- - big dixie dollar_figure cash n a flash big dixie dollar_figure cash n a flash big dixie dollar_figure harold simmons big dixie dollar_figure estel d simmons big dixie dollar_figure estel d simmons big dixie dollar_figure estel d simmons big dixie dollar_figure estel d simmons big dixie dollar_figure estel d simmons big dixie dollar_figure harold simmons big dixie dollar_figure estel d simmons big dixie dollar_figure harold simmons big dixie dollar_figure pawn shoppe big dixie dollar_figure harold simmons big dixie dollar_figure harold simmons big dixie dollar_figure harold simmons big dixie dollar_figure harold simmons big dixie dollar_figure pawn shoppe big dixie dollar_figure harold simmons big dixie dollar_figure estel d simmons big dixie dollar_figure pawn shoppe dollar_figure date warehouse amount second endorser bob clark's dollar_figure harold simmons bob clark's dollar_figure estel d simmons bob clark's dollar_figure estel d simmons bob clark's dollar_figure estel d simmons bob clark's dollar_figure harold simmons bob clark's dollar_figure cash n a flash dollar_figure mr gaskins purchased the big dixie warehouse in set out below is a summary of the transactions reported on the forms mq-79 filed on behalf of beaufort leaf for and that took place at the big dixie warehouse date as shown above on behalf of big dixie warehouse executed by linda mercer linda mercer mary d lancaster mary d lancaster mary d lancaster mary d lancaster mary d lancaster mary d lancaster mary d lancaster mary d lancaster mary d lancaster dewey gaskins mary d lancaster mary d lancaster mary d lancaster mary d lancaster mary d lancaster mary d lancaster mary d lancaster mary d lancaster mary d lancaster no signature no signature dewey dewey dewey dewey dewey dewey dewey gaskins gaskins gaskins gaskins gaskins gaskins gaskins mary d mary d mary d lancaster lancaster lancaster purchases resales pounds dollars pounds dollars --- -o- big_number dollar_figure -- -o- big_number big_number -- -0- big_number big_number --- -o- big_number big_number -- -o- big_number big_number -- -0- big_number big_number --- -o- big_number big_number -- -o- big_number big_number --- -o- big_number big_number -- -o- big_number big_number -- -o- big_number big_number --- -o- big_number big_number --- -o- big_number big_number -- -o- big_number big_number -- -o- big_number big_number -- -o- big_number big_number -- -o- big_number big_number --- -o- big_number big_number --- -o- big_number big_number --- -o- big_number big_number --- -o- big_number big_number -- -o- big_number big_number --- -o- big_number big_number big_number dollar_figure --- -0- --- -o- big_number -- -0- big_number big_number -- -o- big_number big_number --- -o- big_number big_number -- -o- big_number big_number --- -o- big_number big_number --- -o- big_number big_number --- -o- big_number --- -o- big_number big_number --- -o- big_number big_number --- -o- big_number big_number -0- big_number big_number big_number big_number big_number big_number in and mr dewey gaskins dewey gaskins dewey gaskins dewey gaskins acting executed of the forms mo-79 filed on behalf of beaufort leaf to document trans- actions at the big dixie warehouse mr burley warehouse gaskins also had a relationship with the big but the record does not state the precise -- - nature of that relationship the forms mq-79 filed on behalf of beaufort leaf report the following transactions at the big burley warehouse resales date pounds dollars executed by big_number dollar_figure jennie e tingle big_number big_number jennie e tingle big_number big_number dewey gaskin sec_1 big_number dewey gaskin sec_1 big_number big_number jennie e tingle jennie e tingle big_number big_number dewey gaskin sec_1 big_number big_number dewey gaskin sec_1 big_number dewey gaskin sec_1 big_number big_number dewey gaskin sec_1 big_number big_number dewey gaskin sec_1 big_number dewey gaskin sec_12 big_number big_number dewey gaskin sec_12 big_number big_number jennie e tingle no signature big_number big_number dewey gaskins big_number big_number as shown above mr gaskins acting on behalf of big burley warehouse executed of the forms mq-79 filed by beaufort leaf during and to document transactions at the big burley warehouse it appears that during and mr mark pridgen had a relationship with bob clark's warehouse but the record does not describe the precise nature of that relationship the forms mq-79 filed on behalf of beaufort leaf for and report the following transactions at bob clark's warehouse purchases resales date pounds dollars pounds dollars executed by big_number dollar_figure --- -o- mark pridgen -- -o0- big_number dollar_figure mark pridgen -- -0- big_number big_number mark pridgen big_number big_number -- -0- mark pridgen --- --o- big_number big_number louise w broome --- -0- big_number big_number louise w broome -- -0- big_number big_number louise w broome -- --o- big_number big_number louise w broome -- -o0- big_number big_number louise w broome -- -o0- big_number big_number louise w broome -- -0- big_number big_number louise w broome --- -0- big_number big_number louise w broome -- --o- big_number big_number louise w broome -- -o- big_number big_number mark pridgen -- -0- big_number big_number mark d pridgen -- --o- big_number big_number mark d pridgen -- --o- big_number big_number louise w broome big_number big_number -- -0- louise w broome -- -0- big_number big_number mark pridgen -- -0- big_number big_number louise w broome -- -o0- big_number big_number louise w broome -- -0- big_number big_number louise w broome big_number big_number big_number big_number as shown above during and mr mark pridgen acting on behalf of bob clark's warehouse executed eight of the forms mq-79 filed on behalf of beaufort leaf to document transactions at bob clark's warehouse it is not evident from the record of this case whether any of the transactions set out on the list of undeposited checks including the transactions at the big dixie warehouse and bob clark's warehouse were reported in any of the forms mq-79 filed on behalf of beaufort leaf - - the second adjustment to beaufort leaf's and returns that was made by respondent in the subject notices of deficiency is the disallowance of certain purchases included as cost of goods the explanation of that adjustment in the notices of deficiency is as follows the amount of dollar_figure and dollar_figure sic shown on your respective and tax returns as tobacco purchases is reduced by dollar_figure and dollar_figure because it has not been established that any amount more than dollar_figure and dollar_figure was for an ordinary and necessary business_expense or was expended for the purpose designated therefore the partnership income is increased dollar_figure in and dollar_figure in we note that beaufort leaf's return includes purchases of dollar_figure in computing cost_of_goods_sold rather than dollar_figure as stated in the notices of deficiency set out below is a list of the date check number payee and amount of each check disallowed by respondent disallowed purchases date check no payee amount blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure james v wells dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure blue ridge tobacco dollar_figure james vaughn dollar_figure albert vaughn dollar_figure coastal tobacco dollar_figure coastal tobacco dollar_figure coastal tobacco dollar_figure coastal tobacco dollar_figure coastal tobacco dollar_figure coastal tobacco dollar_figure coastal tobacco dollar_figure coastal tobacco dollar_figure coastal tobacco dollar_figure coastal tobacco dollar_figure graham day dollar_figure tammy short dollar_figure dennis hawley dollar_figure dennis hawley dollar_figure dennis hawley dollar_figure dollar_figure disallowed purchases date check no payee amount coastal tobacco dollar_figure coastal tobacco big_number coastal tobacco big_number coastal tobacco big_number cash big_number cash big_number coastal tobacco martin lee big_number martin lee big_number martin lee big_number martin lee big_number martin lee martin lee big_number martin lee big_number martin lee big_number martin lee big_number martin lee big_number okay leaf okay leaf okay leaf big_number coastal tobacco big_number c l gurganus whse big_number big_number accounts payable-- ok leaf big_number big_number on his income_tax returns for and each petitioner included one-third of the net_income reported by beaufort leaf mr pridgen's returns were prepared by the certified public accounting firm of anthony tabb or its predecessor mr gaskins' returns were prepared by a certified_public_accountant mr frank harper the two adjustments that respondent made to beaufort leaf's and returns described above increased the partnership's income and increased each partner's - - one-third distributive_share of the partnership's income by the following amounts amount reported dollar_figure dollar_figure unreported gross_receipts big_number big_number disallowed purchases big_number big_number adjusted_income big_number big_number one-third share big_number big_number less amounts reported big_number big_number increase in partner's share big_number big_number based on the adjustments to the partnership's income respondent issued a notice_of_deficiency to each petitioner adjusting his individual income as follows mr pridgen share of partnership income dollar_figure dollar_figure self-employment_tax deduction big_number deduction for exemptions big_number total adjustments big_number big_number reported income big_number adjusted_income big_number big_number mr gaskins share of partnership income dollar_figure dollar_figure self-employment_tax deduction big_number big_number deduction for exemptions total adjustments big_number big_number reported income big_number big_number adjusted_income big_number opinion unreported sales the first issue for decision is whether unreported income in the amount of dollar_figure in and dollar_figure in should be included in beaufort leaf's gross_receipts as determined by respondent if beaufort leaf's gross_receipts are increased as determined by respondent then a one-third distributive_share of the additional partnership income attributable to this adjustment is includable in the income of each petitioner see sec_702 410_us_441 petitioners advance two arguments in support of their position that respondent erred by increasing beaufort leaf's gross_receipts first they argue that the sales that are the source of the unreported income were outside the scope of the business of beaufort leaf accordingly petitioners argue that the unreported income is the income of mr roberts not the income of beaufort leaf and there is no basis to assess tax on the unreported income against petitioners as partners of beaufort leaf in support of this argument petitioners assert that the unreported income was derived from illegal sales of nonexistent or over-quota tobacco contrary to federal_law and were made by mr roberts without the knowledge consent or ratification of petitioners according to petitioners under north carolina partnership law activities are outside the scope of the partnership unless expressly authorized by the partnership_agreement or the other partners see eg shelton v fairley s e 2d n c ct app investors title ins co v herzig s e 2d n c ct app revd on other grounds s e 2d n c see also reed coal co v fain s ebe n c petitioners assert that beaufort leaf's oral partnership_agreement did not authorize mr roberts to engage in such illegal activities thus petitioners argue that the income realized is not includable in beaufort leaf's gross_receipts in further support of this argument petitioners assert that neither beaufort leaf nor petitioners knew of or received any economic benefit from mr roberts' illegal sales of tobacco and therefore only mr roberts is - - subject_to tax on the income from such sales petitioners rely on 285_f2d_91 5th cir affg griffin v commissioner tcmemo_1958_210 the taxpayer in that case had received over-ceiling payments from the purchasers of bottled whiskies see id pincite the whiskies were owned by partnerships of which the taxpayer was a partner see id the court_of_appeals affirmed the finding of this court that the overceiling payments were income to the taxpayer and not to the partnerships see id pincite petitioners argue that the court_of_appeals ruled that there was no evidence suggesting that the partnership_agreement in question comprehended' illegal transactions or 'entitled' the other partners 'to part of the illegal payments ' petitioners' brief quoting from commissioner v smith f 2d supra pincite second petitioners argue that even if the court finds that the unreported income was partnership income it was derived by mr roberts from illegal activities involving the sale of excess or non-existent quota tobacco and respondent has failed to establish any foundation linking petitioners with the underlying illegal activity petitioners cite 999_f2d_760 4th cir affg tcmemo_1992_153 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 92_tc_661 and 87_tc_74 petitioners acknowledge that there is evidence linking the unreported income to beaufort leaf such as the fact that each of the undeposited checks for was made payable to beaufort leaf nevertheless petitioners argue that such evidence is not sufficient to satisfy respondent's burden_of_proof under the cases cited above according to petitioners respondent must introduce significantly more compelling evidence such as proof that the petitioners received the proceeds of robert's sic over-quota transactions at the outset we note that there is evidence that during the years in issue mr roberts joined a group of persons headed by mr james v wells to engage ina fraudulent scheme to acquire and sell excess--quota tobacco in paragraph d of both petitions petitioners describe the scheme as a widespread scheme involving mr roberts and numerous other bogus dealers and or legitimate dealers paragraph d of the subject petitions states as follows in and the managing partner entered into an illegal scheme to fraudulently - - use dealer books mq-79 of the company for his own personal gain roberts became involved with numerous other bogus dealers and or legitimate dealers to defraud the u s department of agri- culture by selling excess quota or nonexistent quota the bogus dealers and or legitimate dealers conspired to create nonexistent quota by entering false purchases on the bogus dealer's mq-79 dealer books the participants then secured tobacco inventory directly from farmers who had produced excess farm quota these were cash transactions with the actual receipt of new tobacco and a mq-79 dealer book reflecting legitimate purchases the various bogus and legitimate dealers were able to sell excess guota and profit there from sic respondent admitted that mr roberts engaged in the above illegal scheme but denied that he did so for his own personal gain in order to describe the scheme further petitioner introduced into evidence the report of an agent of the internal_revenue_service who audited mr wells returns for through that report describes the scheme as follows wells is believed to be a key figure ina fraudulent scheme within the tobacco industry the source of the omitted income is excess tobacco which is sold via a tobacco dealer card because tobacco is a highly regulated commodity the sales of excess tobacco without imposition of penalty on the farmer's subsequent year quota are illegal wells uses individuals and corporate entities as nominees and or alter egos no one in the conspiracy reports the receipts essentially the fraud is perpetrated by fictitious purchases on the tobacco dealer's - - weekly report to the agricultural stabilization and conservation service ascs against these purchases the dealer is allowed sales at auction of an equal number of pounds in actuality it is the excess tobacco purchased from farmers that is sold on the dealer's card wells used individuals by recruiting people to register with ascs as a dealer in tobacco which allowed them to purchase and resell tobacco primarily purchases were from individuals and resales were primarily at warehouses but a few exceptions were entered when the tobacco is sold at the warehouses the checks are written to the dealer who is the owner of record the dealers endorse the checks and turn them over to wells or one of his nominees alter egos who handled his money often they would cash the checks and turn the cash over to wells or one of his moneymen alternatively the check will be deposited into a nominee alter ego corporate account or the warehouse check may be endorsed over to a co-conspirator or used directly to purchase an asset the dealers are required to file with ascs weekly reports of all their purchases and sales of tobacco form mq-79 wells and his inner circle of associates actually prepared and submitted to ascs the false mq-79's a few of the individuals in the conspiracy were bud howard albert earl vaughan james brake rodney howard graham lee day milton j elder ronald bowen harvey moore and harry lee roberts in addition other individuals and their controlled corporations were used to launder money and or hold assets these include harry lee roberts and beaufort leaf tobacco dennis hawley and coastal tobacco co c l gurganus and gurganus tobacco warehouse h d pegram and pegram tobacco co according to the audit report involving mr -- - wells various checks made payable to beaufort leaf were deposited into accounts controlled by mr below are the dates amounts james v wells centura planters bank account date amount payor dollar_figure farmers whse dollar_figure farmers whse dollar_figure new independent whse dollar_figure new independent whse dollar_figure new independent whse dollar_figure new independent whse dollar_figure new independent whse dollar_figure new independent whse dollar_figure new independent whse dollar_figure new independent whse dollar_figure new independent whse dollar_figure farmers whse dollar_figure farmers whse dollar_figure farmers whse dollar_figure farmers whse dollar_figure bb t account date amount payor dollar_figure big dixie whse dollar_figure big dixie whse dollar_figure big dixie whse dollar_figure big dixie whse dollar_figure big dixie whse dollar_figure big dixie whse dollar_figure big dixie whse dollar_figure big dixie whse dollar_figure big dixie whse big_number payee beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort payee beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort set out and payors of these checks leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf --- - first citizens bank account date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number al ‘77 big big big big big big big big big big big big big big big big big big big big big big big big big big big big big bob new big big big big payor dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie dixie clark's whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse whse greenville dixie dixie dixie dixie whse whse whse whse payee beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort beaufort leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf leaf respondent concedes that the above checks totaling dollar_figure were included in beaufort leaf's unreported income for as determined by respondent there is no evidence that any other unreported income was related in any way to the scheme to sell excess-quota tobacco as a preliminary matter several comments about the facts of these cases are in order first we disagree with petitioners' assertion that the source of all of the unreported income at issue was the illegal scheme engineered by harry lee roberts whereby roberts was engaged in numerous sales of over-quota tobacco in violation of federal_law and department of agriculture regulations petitioners assert that respondent's answer acknowledged that the unreported sales of tobacco were the direct result of the illegal scheme contrary to petitioners' assertion respondent's answer admitted only that mr roberts engaged in such a scheme but it did not admit that the scheme was the source of all or any of the unreported income determined in these cases as discussed above there is no evidence that any of the unreported income in or was related in any way to the scheme except for dollar_figure in that was deposited into accounts controlled by mr wells even as to this amount there is nothing in the audit report involving mr wells which suggests that such amount is not includable in beaufort leaf's gross_income in in passing we note that petitioners do not claim that such amount is a deductible expense in second we do not credit the testimony of each petitioner suggesting that he did not know of or approve beaufort leaf's participation in the scheme both petitioners owned or had a financial interest in tobacco warehouses and were actively engaged in the tobacco business they are knowledgeable and sophisticated members of the relatively small community of persons who engage in that business we do not believe that mr roberts' activities in furtherance of the scheme that petitioners describe as widespread could have escaped the attention of both petitioners indeed we note that some of the unreported sales were made at the warehouses in which petitioners had an interest furthermore we do not accept the testimony of each petitioner that he agreed to finance the operation of beaufort leaf by cosigning a note for dollar_figure and he took no action to supervise those operations by reviewing the partnership's forms mq-79 or taking any other action third we do not accept petitioners' assertion that beaufort leaf or petitioners realized no proceeds of or economic benefit from beaufort leaf's participation in the scheme the testimony of both petitioners focuses on the list of unreported checks for each petitioner testified that he never received the proceeds or economic benefit from those specific checks each petitioner also testified that he did not receive moneys or economic benefit from beaufort leaf other than what is shown on his income_tax returns however the testimony of both petitioners leaves open the possibility that moneys or economic benefit was received by other persons or entities related to them it also leaves open the possibility that moneys or economic benefit was received from someone other than beaufort leaf in sum petitioners have not established the facts underlying their argument that the unreported sales determined by respondent were outside the scope of the business of beaufort leaf or that petitioners did not know of or receive any economic benefit from the unreported sales of tobacco we also disagree with petitioners' argument that respondent failed to meet the government's burden of establishing a link between petitioners and the underlying illegal activity while it is by no means clear that respondent bears such a burden in this case there is ample evidence that beaufort leaf received the unreported income determined by respondent for and respondent determined the unreported income for on the basis of the forms mq-79 filed by the partnership for that year respondent determined the unreported income for on the basis of checks made payable to beaufort leaf and given to the partnership's managing partner petitioners admit that they were partners in beaufort leaf and as partners received withdrawals of moneys from the partnership in light of those facts which are not disputed there is no basis to conclude that there is an inadequate evidentiary foundation for respondent's determination of unreported income in the subject notices of deficiency or that the notices of deficiency are arbitrary or without rational foundation cf 999_f2d_760 4th cir 932_f2d_1128 5th cir substantiation of purchases we turn to the second issue petitioners take the position that respondent erred in reducing beaufort leaf's cost_of_goods_sold by disallowing purchases in the amount - - of dollar_figure in and dollar_figure in petitioners acknowledge that they bear the burden_of_proof as to substantiation but they claim in their posttrial brief to have substantiated the subject purchases based upon the following grounds all of the disallowed checks were issued to individuals or entities that were known tobacco vendors the forms mq-79 filed on behalf of beaufort leaf list tobacco pounds for the transactions challenged by respondent that correspond to the pounds of tobacco represented by the disallowed purchases the subject checks were honored by the banks at which they were presented beaufort leaf's accountant mr dawson testified that the account payable from okay leaf of dollar_figure was for tobacco purchases and that testimony is corroborated by the forms mq-79 which show tobacco purchases from okay leaf in in excess of dollar_figure all available books_and_records of beaufort leaf properly record the disputed transactions as purchases of tobacco we do not agree that petitioners have substantiated the amounts disallowed by respondent as purchases of tobacco none of the points that they advance prove that any of the disallowed checks or the accounts_payable to okay leaf was used to purchase tobacco petitioners’ evidence in the form of the audit report covering mr wells' returns for through suggests that beaufort leaf sold excess-quota tobacco after having filed fraudulent forms mq-79 and paid some of the proceeds of the sales to mr wells or members of his organization the checks disallowed by respondent are payable to persons identified in the audit report as persons associated with mr wells the same is true of the account payable to okay leaf a company identified in the audit report as controlled by mr wells therefore petitioners' own evidence suggests that the forms mq-79 filed by beaufort leaf were falsified to document purchases of tobacco when in fact purchases of tobacco were not made by beaufort leaf the audit report suggests that the checks were issued to persons related to mr wells in order to transmit proceeds of the scheme to mr wells furthermore we note that petitioners did not seek testimony from any of the check payees or okay leaf to show the nature of the payments made see 6_tc_1158 affd 162_f2d_513 10th cir we also note that petitioners do not claim that the checks were paid for any purpose other than to purchase tobacco or that they are deductible in connection with an activity other than beaufort leaf's business of purchasing and selling tobacco cf 93_tc_151 penalties and additions to tax the third issue for decision is whether petitioners are liable for the penalties and addition_to_tax determined in the notices of deficiency respondent determined an accuracy-related_penalty under sec_6662 with respect to each petitioner's returns for and sec_6662 imposes a penalty of percent of the portion of an underpayment_of_tax related to inter alia negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax for this purpose the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the income_tax and the term disregard includes any careless reckless or intentional disregard sec_6662 in substance an understatement of income_tax is the excess of the amount of tax required to be shown on the taxpayer's return over the amount that is shown on the return see sec_6662 d a a substantial_understatement is defined by sec_6662 d a as an understatement exceeding -- -- the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure petitioners’ answering brief addresses the penalties under sec_6662 determined by respondent in the following sentence finally if the court rules in favor of the respondent the petitioners request that the court waive penalties and interest associated with the understatement of income as the petitioners filed their tax forms in good_faith reasonably relying on the managing partner and the partnership bookkeeper's expertise to file a complete and accurate tax_return for the partnership this court has jurisdiction over interest determinations to the limited extent provided by sec_7481 which is not applicable here nor does sec_6404 apply in the absence of a determination by respondent not to abate interest see 54_f3d_432 7th cir therefore we shall not consider petitioners' request that this court waive the interest associated with the understatement we interpret petitioners' request that this court waive penalties associated with the understatement as an assertion that they qualify to be relieved of liability for the subject penalties under the reasonable -- - cause exception set forth in sec_6664 sec_6664 provides as follows in general --no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion petitioners have not shown that there was reasonable_cause for the underpayment in this case or that they acted in good_faith in this regard we point to the earlier discussion in this opinion in which we did not accept petitioners' testimony that they did not know of or approve beaufort leaf's participation in the scheme respondent also determined that mr gaskins is liable for an addition_to_tax under sec_6651 for failing to timely file his tax_return on the ground that the return was filed after date the due_date of the return respondent's determination is based upon the postmark on the envelope in which mr gaskins' return was mailed to the internal_revenue_service petitioners did not address this issue at trial or mention it in their posttrial briefs accordingly we hereby sustain respondent's determination and find mr gaskins liable for the addition_to_tax under sec_6651 in light of the foregoing decisions will be entered for respondent
